NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               NATHANIEL ALLEN HUFFMAN, Appellant.

                             No. 1 CA-CR 14-0696
                               FILED 1-5-2016

          Appeal from the Superior Court in Maricopa County
                       No. CR2013-418495-001
        The Honorable Lisa Ann VandenBerg, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Cory Engle
Counsel for Appellant
                           STATE v. HUFFMAN
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge John C. Gemmill joined.


C A T T A N I, Judge:

¶1            Nathaniel Allen Huffman appeals his two convictions of
aggravated assault and the resulting sentences. Huffman’s counsel filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297 (1969), certifying that, after a diligent search of the
record, he found no arguable question of law that was not frivolous.
Counsel asks this court to search the record for reversible error. See State v.
Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). After reviewing the record, we
affirm Huffman’s convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In April 2013, Tempe Police Officers Gonyer and Encinas
responded to an incident at a fast-food restaurant involving a man with a
stick. As they approached the restaurant, they saw Huffman crossing traffic
away from the restaurant, carrying a five-foot stick. Both officers identified
themselves and yelled at Huffman to drop the stick. Huffman stopped in
the middle of the street, held the stick in a “baseball stance,” and began
swearing at the officers. Officer Gonyer began to unholster his gun, but
because he was in the crowded downtown area, instead drew his Taser.
Seeing the Taser, Huffman ran away from the officers.

¶3            Officer Encinas pursued Huffman, with Officer Gonyer
following a few minutes behind. Officer Kelch joined in the pursuit after
seeing Huffman run past his patrol car. Officers Kelch and Encinas
repeatedly identified themselves as police officers and yelled at Huffman
to drop the stick.

¶4            Officers Kelch and Encinas caught up with Huffman in a
residential neighborhood. Both officers had drawn their Tasers, and both
continued to yell at Huffman to drop the stick. Nevertheless, Huffman held
onto the stick, continued to swear at the officers, and walked backwards
until he bumped into a parked truck. Officer Kelch fired his Taser at
Huffman, but it was ineffective. Huffman got around the truck, and



                                      2
                           STATE v. HUFFMAN
                           Decision of the Court

continued to back up until he bumped into a tree. Both officers fired their
Tasers, Huffman dropped to the ground, and the officers arrested him.

¶5            Huffman was charged with assault against the restaurant
manager and aggravated assault against each of the officers involved in his
arrest. Huffman requested a Rule 11 competency examination, and after
receiving expert reports, the superior court found Huffman competent to
stand trial. Huffman requested that the charge of assault against the
restaurant manager be severed from the aggravated assault charges, and
the court granted his request. Huffman also successfully moved to
preclude from evidence the 911 call and surveillance tape from the
restaurant, as well as any reference to him being homeless.

¶6           At trial, the officers testified that Huffman’s angry looks,
swearing, and holding the large stick in a “baseball stance” made them fear
he would strike and injure them. Other witnesses testified that Huffman
appeared aggressive and angry while interacting with the officers, and that
Huffman swung the stick at the officers. The jury found Huffman guilty of
the aggravated assaults against Officers Encinas and Kelch, but not guilty
of aggravated assault against Officer Gonyer. The jury also found an
aggravating factor—that the crimes involved multiple victims.

¶7            At a hearing regarding Huffman’s prior convictions, the court
found that Huffman had three historical prior felony convictions and
classified him as a category three repetitive offender. The court sentenced
him to concurrent, mitigated four-year prison terms, with credit for 306
days of presentence incarceration. With authorization from the superior
court, Huffman timely filed a delayed appeal.

                              DISCUSSION

¶8           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶9           Huffman was present and represented by counsel at all stages
of the proceedings against him. The record reflects that the superior court
afforded Huffman all his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above was sufficient
to support the jury’s verdicts. Huffman’s sentences fall within the range
prescribed by law, with proper credit given for presentence incarceration.



                                     3
                           STATE v. HUFFMAN
                           Decision of the Court

                              CONCLUSION

¶10           Huffman’s convictions and sentences are affirmed.

¶11           After the filing of this decision, defense counsel’s obligations
pertaining to Huffman’s representation will end after informing Huffman
of the outcome of this appeal and his future options, unless counsel’s
review reveals an issue appropriate for submission to the Arizona Supreme
Court by petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85
(1984). On the court’s own motion, Huffman has 30 days from the date of
this decision to proceed, if he desires, with a pro se motion for
reconsideration or petition for review.




                                  :ama




                                      4